DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5-8 and 11-22 are pending:
		Claims 1-3, 5-8, 11-13 and 22 are rejected.
		Claims 1-3, 11-12 and 22 have been amended.
		Claims 4 has and 9-10 have been canceled. 
		Claims 14-21 have been withdrawn. 
Response to Amendments
Amendments filed 06/17/2022 have been entered. Amendments to the claims overcome claim objections and §112 rejection previously set forth in non-final Office Action mailed 12/27/2021.
Amendments have necessitated new grounds under §112d and §103 using prior art of record. 
Response to Arguments
Arguments filed 06/17/2022 have been entered. Arguments were fully considered. 
On pages 8 and 10 of Applicant’s arguments, Applicant argues that:
The asserted modification to the continuous flow treatment system of Smith to operate one or all of the sequential treatment zones as an SBR to perform the method recited in independent claim 1 of the present application presented in the Office Action is improper. One of ordinary skill in the art would not have been motivated to have made such a modification to the continuous flow treatment system of Smith. One or ordinary skill in the art at the time of the invention would not have believed that the asserted modification to Smith would have resulted in a system suitable for performing the method recited in the claims of the present application. One or ordinary skill in the art at the time of the invention would have been surprised that the method recited in independent claim 1 could have successfully been performed in an SBR as claimed.

The Dubey Declaration thus establishes that at the time of the invention one of ordinary skill in the art would not have been motivated to have modified Smith as asserted in the Office Action. One of ordinary skill in the art at the time of the invention would not have believed that such a modification would have resulted in a system capable of successfully performing the method recited in claim 1, including performing simultaneous nitrification and denitrification in an SBR. One of ordinary sill in the art at the time of the invention would have been surprised that the method recited in independent claim 1 could have been successfully performed. The fact that the claimed method does result in the successful treatment of wastewater is an unexpected result that would not have been considered by one of ordinary skill in the art at the time of the invention.

	This argument is not persuasive because the claimed invention is obvious over Smith in view of Cheuk. Furthermore, the claimed steps are conventional and well known in the art of biological wastewater treatment. Both Smith and Cheuk are analogous to the claimed invention with motivation to combine therefore the combination is proper. 
	In response to Applicant’s arguments that “[t]he fact that the claimed method does result in the successful treatment of wastewater is an unexpected result that would not have been considered by one of ordinary skill in the art at the time of the invention”, said argument is not persuasive because Applicant has not provided evidence or unexpected results with respect to the claimed invention and a comparison to the prior art. The declaration provided is not sufficient evidence to show unexpected results. 
	The rejection of claim 1 is maintained. Dependent claims are also rejected due to dependency from rejected claim 1. 
AFFIDAVITS, DECLARATIONS
The Declaration under 37 CFR 1.132 filed 06/17/2022 is insufficient to overcome the rejection of claims 1-3, 5-8, 11-13 and 22 based upon the rejections of Smith in view of Cheuk and Smith in view of Cheuk and further in view of Mandt as set forth in the last Office action because:  
On page 3 of the declaration, Applicant argues that:
As described, the system of Smith is designed to perform a specific method including a specific sequence of steps in a continuous manner, including recycling of select mixed liquor streams and activated sludge to achieve a desired reduction in solids and contaminants in the wastewater. Smith does not and would not disclose or suggest treatment of wastewater in an SBR as recited in the claims of the present application given the specificity of the continuous flow operations of the method of Smith.

	The Examiner respectfully disagrees because it is obvious to vary conditions within a single tank of Smith in order to operate the process of Smith as an SBR process; Smith discloses controlling aeration using diffusers intermittently to control the amount of oxygen within an optimum range (Smith, see ¶34) and Cheuk discloses uses a process control method and airflow control for optimized wastewater treatment (Cheuk, see C2/L 45-52). Additionally, the treatment regimes of the claimed invention is based on a specific dissolved oxygen level at a specific point in time, and not based on flow therefore the continuous flow as disclosed in Smith would not prevent each treatment step from occurring within a single tank. Furthermore, the combination of Smith (as modified by Cheuk) teaches a single tank in Smith operating in the first, second and third treatment regimes by adjusting the DO level at different times therefore the claimed invention is taught. 
On page 4 of the declaration, Applicant argues that:
At the time of the present invention in 2017, I did not believe the method of Smith could be performed in an SBR. Rather, I would have believed that an SBR would not have the ability to recycle mixed liquor or activated sludge from downstream to upstrearn processes as in the system of Smith and thus would be unable to achieve the levels of wastewater contaminant in removal as exhibited in the system and method of Smith. The conventional opinion of these skilled in the art at the time of the invention would have been that an SBR would be incapable of performing a wastewater treatment method as disclosed in Smith.

Continuous flow treatment systems, such as that disclosed in Smith, operate very differently from SBRs such as those disclosed in Cheuk. In a continuous flow treatment systems | different treatment zones are maintained under different operating conditions. For example, 7 different zones include different levels of dissolved oxygen and different ammonia, nitrate, and/or nitrite concentrations. The treatment zones are optimized to operate under their respective operating conditions. For example, sensors are optimized to monitor process conditions within limited ranges of dissolved oxygen, ammonia, and suspended solids in the treatment zones. There is little variation in operating conditions in the different treatment zones of the system of Smith. In contrast, an SBR operates with significant variation in operating conditions throughout its operating steps. I have observed that such sensors lose calibration or fail when exposed to the | different operating conditions in an SBR. Further, in a system such as that disclosed in Smith, mixed liquor and activated sludge, from different downstream treatment zones may be recycled to upstream treatment zones to optimize the treatment processes in the upstream zones. Such mixed liquor and activated sludge recycling is not available in an SBR.

	The Examiner respectfully disagrees because the SBR reactor as disclosed by Cheuk is not being modified to include a recycle or incorporate the steps of Smith rather Smith is being modified to vary conditions within a single tank. Specifically, Smith provides multiple aeration tanks (Smith, aeration zones or tanks; see ¶22 and Fig. 3); each tank of Smith can be operated using the SBR process which involves multiple treatment steps/phases within a single tank (Cheuk, see C1/L40-50) therefore the recycling steps in Smith would not be affected. 
On pages 4-5 of the declaration, Applicant argues that:
I was surprised that an SBR could effectively perform a wastewater treatment process as described in the claims of the present application. In a continuous flow wastewater treatment vessel different species of bacteria that perform different functions are usually active in each 2 zone. Nitrification bacterial species perform nitrification (oxidation) of ammonia to nitrate or nitrite using dissolved oxygen to respirate, and denitrification bacteria utilize the oxidized 7 ammonia (the nitrate or nitrite) to respirate and form nitrogen gas. The nitrification bacteria and denitrification bacteria have different growth rates. Prior to the present invention | expected that in an environment with low dissolved oxygen, such as the first treatment regime recited in the | claims of the present application, the aerobic bacteria would outcompete the denitrification | bacteria for nutrients and, as a result, would reduce or eliminate the population of the | denitrification bacteria, limiting the ability of the denitrification bacteria to perform conversion 7 of the nitrate or nitrite in the wastewater into nitrogen gas. Surprisingly, however, I have observed that in the method recited in the claims of the present application, the denitrification | bacteria did indeed survive throughout the different treatment regimes and effectively converted | the nitrate and nitrite in the SBR into nitrogen gas. The population of denitrification bacteria did not have to be supplemented from any external source to effectively perform their intended function. This was a surprising result that I did not expect prior to performing testing of the method as recited in the claims of the present application.

Prior to testing the present method as claimed, did not consider that SBRs could be 7 effective at performing simultaneous nitrification and denitrification. I did not consider that 7 SBRs could be effective in performing the claimed method. Accordingly, I thus would not have boon motivated to attempt to perform a method such as that described in Smith in an SBR such as that described in Cheuk as proposed by the Examiner in the Office Action. I would not have believed that this would be possible.

	The Examiner respectfully disagrees because Applicant has not provided evidence or unexpected results with respect to the claimed invention and comparison to the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 8 recites “the wastewater is maintained at or below an average of 2 mg/L throughout operation in each of the first, second and third treatment regimes” in lines 1-3. Claim 8 is an improper dependent claim because said claim fails to further limit the range of the first and second treatment regimes. The range of the first and second treatment regimes as required by claim 8 is broader than the range of claim 1.
	 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2003/0042199) in view of Cheuk (USPN 7,335,305).
	Regarding claim 1, Smith teaches a method of operating a system (see Entire Abstract) comprising: introducing wastewater to be treated into the system (wastewater influent introduced into the anaerobic zone) (see ¶26) (see Fig. 1); and subjecting the wastewater to treatment in the system in an aerated anoxic mode (aerated anoxic zone/tank or first aeration zone having oxygen deficient) (see ¶22 and ¶26) in which a quantity of oxygen is supplied at a level insufficient to meet a biological oxygen demand of the wastewater (oxygen-deficit aeration zone supplying oxygen that does not meet oxygen demand therein) (see ¶22 and claim 9), but sufficient to cause simultaneous nitrification and denitrification reactions to occur in the wastewater (simultaneous nitrification and denitrification) (see ¶22), the system being operated in a first treatment regime (first aeration zone) (see ¶26) (see annotated Fig. 3)  for a first set amount of time, in a second treatment regime (second aeration zone) (see ¶26) (see annotated Fig. 3) immediately following the first treatment regime (see annotated Fig. 3), and in a third treatment regime (third aeration zone) (see ¶26) (see annotated Fig. 3) immediately following the second treatment regime (see annotated Fig. 3), a concentration of dissolved oxygen in the wastewater being maintained at or below an average of between 0.2 mg/L and 0.4 mg/L (Smith, see table below) throughout operation in the first treatment regime, the concentration of dissolved oxygen in the wastewater being maintained at or below an average of between 0.5 mg/L and 0.8 mg/L (Smith, see table below) throughout operation in the second treatment regime.  
	Smith does not teach (1) a sequencing batch reactor and (2) that said second treatment regime for a second set amount of time less than the first set amount of time, and in said third treatment regime for a third set amount of time less than the second set amount of time.
Annotated Fig. 3

    PNG
    media_image1.png
    404
    820
    media_image1.png
    Greyscale

Table of DO concentrations 

Instant Claims
Smith
Cheuk
First treatment regime
(first aeration zone of Smith and anoxic phase of Cheuk)
≤2mg/L per cl. 8
≤0.4mg/L per cl. 1
Does not exceed 0.5 mg/L (see ¶32)
~ 0 mg/L 
(anoxic phase not aerated)
 (see C4/L50-55)
Second treatment regime
(second aeration zone of Smith and aerobic phase of Cheuk)
≤2mg/L per cl. 8
≤0.8mg/L per cl. 1
0.5-1.5 mg/L 
(see claim 15) 
0.7-1.0 mg/L
(see C7/L4-10)
Third treatment regime
(third aeration zone of Smith)
≤2mg/L per cl. 8
At least 2 mg/L (see ¶38)
N/A


	In a related field of endeavor, Cheuk teaches a sequential batch reactor (see Entire Abstract) for treating wastewater with conventional activated sludge processes (see C1/L49-64).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Smith to operate as a sequencing batch reactor (SBR) as taught by Cheuk because it is obvious to vary conditions within a single tank (Cheuk, see C1/L39-46; Smith, “controlling the rate of aeration”, see ¶22) and SBR technology provides improvement in terms of space and costs (Cheuk, see C1/L39-45). 
	While the combination of Smith and Cheuk does not explicitly teach the second amount of time less than the first amount of time and the third period of time less than the second period of time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment time of Smith (as modified by Cheuk) such that the second amount of time less than the first amount of time and the third period of time less than the second period of time because one of ordinary skill in the art would have optimized by routine experimentation the length of time at each treatment regime for energy efficiency and optimized waste water treatment (Cheuk, see C2/L40-50 & see C7/L24-30) with an expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Regarding claim 2, Smith and Cheuk teach the method of claim 1, further comprising operating the sequencing batch reactor in the first, second, and third treatment regimes (Smith, “first aeration zone…second aeration zone…third aeration zone”, see ¶26) within a single operation cycle (Cheuk, “repeating cycle”, see C1/L45-50), each of the first, second, and third treatment regimes being characterized by a different concentration of dissolved oxygen in the wastewater (the aeration zones have different dissolved oxygen concentrations) (Smith, see Table below).  
	Regarding claim 3, Smith and Cheuk teach the method of claim 2, wherein the sequencing batch reactor is operated in the first treatment regime with the concentration of dissolved oxygen in the wastewater at a first level (Smith, see Table above), operated in the second treatment regime with the concentration of dissolved oxygen in the wastewater at second level higher (Smith, see Table above) than the first level, and operated in the third treatment regime with the concentration of dissolved oxygen in the wastewater at third level (Smith, see Table above) higher than the second level.  
	Regarding claim 5, Smith and Cheuk teach the method of claim 3 wherein operating the sequencing batch reactor in the first treatment regime include maintaining the concentration of dissolved oxygen in the wastewater at a level sufficient to provide for simultaneous nitrification and denitrification to occur in the wastewater (simultaneous nitrification and denitrification) (Smith, see ¶22).   
	Smith does not explicitly teach that said second treatment regime is operated such that simultaneous nitrification and denitrification occurs.
	Cheuk teaches operating a second treatment regime (aerobic phase) (see C7/L10-15) within a dissolved oxygen level (DO is 0.7-1.0 mg/L) (see C7/L4-10) such that simultaneous nitrification and denitrification occurs (simultaneous nitrification and denitrification) (see C7/L10-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second treatment regime (second aeration zone) of Smith by operating said second treatment regime within a dissolved oxygen level such that simultaneous nitrification and denitrification occurs as disclosed by Cheuk because it is applying a known technique of SND in a known aerobic phase obviously resulting in removing nitrogen from wastewater (Cheuk, see C7/L14-20) with an expectation of success. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.)
	Regarding claim 6, Smith and Cheuk teach the method of claim 5, wherein operating the sequencing batch reactor in the third treatment regime includes maintaining the concentration of dissolved oxygen in the wastewater at a level greater than a concentration at which denitrification occurs in the wastewater (Smith, “third channel is…2.0 mg/L” which is a level greater than a concentration at which denitrification occurs, see ¶38) (denitrification occurs when “DO is ~0 mg/L”, see Applicant’s specification pg. 8, lines 6-13).
	Regarding claim 7, Smith and Cheuk teach the method of claim 6.
	Smith does not teach measuring the concentration of dissolved oxygen in the wastewater; and maintaining the concentration of dissolved oxygen in the wastewater at single predetermined setpoints in each of the respective plurality of treatment regimes.  
	 Cheuk teaches measuring the concentration of dissolved oxygen in the wastewater (DO sensing) (see C6/L20-25); and maintaining the concentration of dissolved oxygen (aerobic phase achieves a DO set point) (see C5/L50-55) in the wastewater at single predetermined set point in the treatment regime.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Smith by measuring the concentration of dissolved oxygen as disclosed by Cheuk because said measuring step provides the benefit of ensuring accurate measurements and consistency for aeration control (Cheuk, see C6/L20-25) which is desirable in Smith because there are multiple aeration zones (Smith, see ¶26). It would have been further obvious to modify the treatment regimes of Smith by maintaining the concentration of DO at a set point as disclosed by Cheuk because it is conventional DO control (Cheuk, see C5/L50-55). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 8, Smith and Cheuk teach the method of claim 7, wherein the concentration of dissolved oxygen in the wastewater is maintained at or below an average of 2 mg/L throughout operation in each of the first (see §112d) (Smith, see Table above), second (see §112d) (Smith and Cheuk, see Table above) treatment regimes.  
	While Smith does not teach wherein the concentration of DO is maintained at or below 2 mg/L in the third treatment regime, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the DO of the third treatment regime of Smith by selecting an end-point range because a selection of end point ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 11, Smith and Cheuk teach the method of claim 7, wherein maintaining the concentration of dissolved oxygen in the wastewater at the single predetermined setpoints in each of the respective plurality of treatment regimes includes modulating flow of an oxygen-containing gas into the wastewater in response to results of comparisons between measured dissolved oxygen concentrations of the wastewater and the predetermined setpoints (means to control the air blower comprises determining the concentration of dissolved oxygen and discontinuing air when predetermined set point value is reached) (Cheuk, see C2/L64-C3/L6).

Claims 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2003/0042199) in view of Cheuk (USPN 7,335,305) and further in view of Mandt (USPN 6,398,957).
	Regarding claim 12, Smith and Cheuk teach the method of claim 1, further comprising performing a settling operation (settling tank or clarifier) (Smith, see ¶26), a decant operation (a portion of supernatant is withdrawn from the clarifier via a conduit) (Smith, see ¶41).
	The combination of Smith and Cheuk does not teach an idle operation in the sequencing batch reactor immediately following operating in the third treatment regime.  
	In a related field of endeavor, Mandt teaches a surge anoxic mix sequencing batch reactor systems (see Entire Abstract) an idle time period following the decant step (see C15/L40-45). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Smith (as modified by Cheuk) by incorporating the idle operation of Mandt because it provides the benefit of adjusting to low influent flow conditions (Mandt, see C15/L40-47). 
	Regarding claim 13, Smith, Cheuk and Mandt teach the method of claim 12.
	Smith and Cheuk do not teach wherein the sequencing batch reactor is operated in the first treatment regime during filling of the sequencing batch reactor.  
	Mandt teaches wherein the sequencing batch reactor is operated in the first treatment regime during filling of the sequencing batch reactor (a fill step is introduced into the anoxic mix zone) (see C7/L5-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Smith by operating the first treatment regime during filling of the sequencing batch reactor as taught by Mandt because it provides the benefit of optimizing anoxic mix zone utilization (Mandt, see C8/L41-56). 
	Regarding claim 22, Smith, Cheuk and Mandt teach the method of claim 13, wherein the second treatment regime (second aeration zone) (Smith, see ¶26 and annotated Fig. 3) is conducted immediately following the first treatment regime (first aeration zone) (Smith, see ¶26 and annotated Fig. 3) and continues through a first portion of a react step (second aeration zone is maintained under conditions to produce a complete mix reaction) (Smith, see claim 15) (it is interpreted that a react step is always present), and the third treatment regime (third aeration zone) (Smith, see ¶26 and annotated Fig. 3)  begins immediately after the second treatment regime and through completion of the react step (third aeration zone maintained under conditions to produce a complete mix reaction) (Smith, see claim 15) (it is interpreted that a react step is always present).
	Smith and Cheuk do not teach that said second aerated treatment regime is through completion of filling of the sequencing batch reactor.  
	Mandt teaches that a second aerated treatment regime (“aerobic phase”) (see C10/L25-30) is through completion of the fill step (the fill phase is continued until the aerated reaction zone is terminated) (see C10/L20-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Smith by conducting a fill step through completion in a second aerated tank as disclosed by Mandt because it is applying a known fill step to a known aeration tank obviously resulting in filling to a predetermined height or volume (Mandt, see C10/L20-30) with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuzma (US 2007/0075017) teaches a basin that can be operated in batch flow mode, as a sequencing batch reactor, or a continuous flow batch rector (see ¶25). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778      

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778